270 S.W.3d 520 (2008)
STATE of Missouri, Respondent,
v.
Mark W. FEWELL, Appellant.
No. WD 68795.
Missouri Court of Appeals, Western District.
December 9, 2008.
Matthew Ward, Columbia, MO, for appellant.
Shaun J. Mackelprang, Asst. Attorney General, Anna L. Bunch, Asst. Attorney General, Jefferson City, MO, for respondent.
Before JAMES M. SMART, JR., P.J., LISA WHITE HARDWICK, and JAMES E. WELSH, JJ.

Order
PER CURIAM:
Mark Fewell appeals the judgment of the Clay County Circuit Court finding him guilty of attempted possession of a controlled substance.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 30.25(b).